DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.
Status of Claims
Claims 70-75, 77-81, 83-93 are pending, of which Claim 70 is amended, Claims 76 & 82 are canceled in the amendment filed on 6/8/22, and Claims 92-93 are new.  No new matter is found.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments to the claims necessitate new grounds of rejection in view of newly found reference Riesinger.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 70, 72, 73, 75, 77-79, & 81 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Riesinger (US 2011/0313373).
Re Claim 70, Riesinger discloses a system comprising:
a manifold (film element 1, which is shown to have many apertures to allow wound fluid to travel into the absorption body 2 of the dressing, thus film element can be broadly interpreted to be a manifold as there are many apertures shown) configured to be disposed adjacent to a tissue site;
a first interface (bottom portion of the envelope 11, wherein this bottom portion touches the film element 1 as seen in Fig. 1c) configured to be disposed adjacent to the manifold, the interface being fluid permeable (e.g., Abstract) and further configured to harvest thermal energy from the tissue site (it should be noted that any material would have a non-zero thermal conductivity and thus would be able to harvest thermal energy, even if the amount of energy harvested is miniscule compared to, e.g., highly thermally conductive material such as copper);
a processor (absorption body 2) disposed adjacent to the first interface, the processor configured to receive and store liquid (e.g., [0011]);
a second interface (upper portion of the envelope 11, wherein this top portion touches the wound-covering element 4) disposed adjacent to the processor and coupled to the first interface (via ultrasonic seam 7) to receive the thermal energy harvested from the tissue site (, the second interface being fluid permeable (e.g., Abstract);
a drape (wound-covering element 4) configured to be disposed over the second interface (e.g., Figs. 1a-1d) wherein the drape is configured to directly contact the second interface in a region of the second interface where the processor is between the first interface and the second interface (clearly shown in Figs. 1a-1d); and
a reduced pressure source (20) fluidly couple to the manifold (e.g., Fig. 7).
Re Claim 72, Riesinger also discloses wherein:
the first interface has a first end and a second end (e.g., left and right ends as shown in Fig. 1a);
the second interface has a first end and a second end (e.g., left and right ends as shown in Fig. 1a); and
the first end of the first interface is coupled to the first end of the second interface (e.g., at ultrasonic seam 7).
Re Claim 73, Riesinger also discloses a third interface (ultrasonic seam 7 plus overhang 30), the third interface coupling the first end of the first interface to the first end of the second interface (e.g., Figs. 1a-1d & 2).
Re Claim 75, Riesinger also discloses wherein:
the first interface has a first end, a second end, and a center between the first end and the second end (see explanation in Claim 72, where the “center” can just be a user-defined area/point);
the second interface has a first end, a second end, and a center between the first end and second end (see explanation in Claim 72, where the “center” can just be a user-defined area/point); and
the center of the first interface is coupled to the center of the second interface (via absorption body 2).
Re Claim 77, Riesinger also discloses that the first interface is coupled to the second interface through the processor (e.g., Figs. 1a-1d).
Re Claim 78, Riesinger also discloses that the center of the first interface is equidistant between the first end and the second end (since the center can be an area or a point defined by the user of the system, it can easily be chosen as a location that is equidistant between the first and second ends).
Re Claim 79, Riesinger also discloses that the center of the second interface is equidistant between the first end and the second end (since the center can be an area or a point defined by the user of the system, it can easily be chosen as a location that is equidistant between the first and second ends).
Re Claim 81, Riesinger also discloses that the processor comprises at least one of: a foam, a non-woven, a super absorbent material (e.g., [0010]), and a gel material.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 71 & 84 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riesinger in view of Jaeb (US 2009/0240185).
Re Claim 71, Riesinger discloses the invention of Claim 70 but does not disclose that the reduced-pressure source comprises a micro-pump.  Jaeb discloses a negative pressure wound treatment system having a micropump ([0040]).  It would have been obvious to one skilled in the art at the time of the invention to modify Riesinger with Jaeb such that the dressing can be adapted for more discreet use.
Re Claim 84, Riesinger discloses the invention of 70 but does not teach that the drape is at least partially corrugated.  Jaeb teaches a wound dressing with a drape (1310) that is partially corrugated (1312) such that it allows room for swelling to occur underneath the sealing layer (Fig. 13).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Riesinger with Jaeb’s teachings so as to be able to easily accommodate expansion of the processor/absorption body when it absorbs fluid without the drape peeling off from the skin of the patient.
Claim 80 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riesinger in view of Freedman et al. (US 2013/0165821).
Re Claim 80, Riesinger discloses the invention of 70 but does not teach that the first interface and the second interface comprise one or more of: an active carbon material, metallic fiber, zinc oxide, and silver.  Freedman discloses a negative pressure wound treatment system that has a dressing with some layers impregnated with silver ([0162]).  It would have been obvious to one skilled in the art at the time of invention to modify with Freedman for adding antimicrobial effects to the wound bed or prevent bacterial growth within the dressing.
Claim 85 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riesinger in view of Hursey (US 2011/0015565).
Re Claim 85, Riesinger discloses the invention of 70 but does not teach that the processor comprises a hydro-activated, exothermic material that reacts with wound exudate to generate heat.  Hursey discloses a pad for placement on a wound, wherein the pad comprises therapeutic agents such as zeolite to absorb wound exudate and generate heat that is beneficial to wound healing ([0045]).  It would have been obvious to one skilled in the art at the time of the invention to modify Riesinger by gleaning from Hursey such that wound healing may be improved.
Claims 87 & 90 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riesinger in view of Ferguson (US 2010/0312200).
Re Claim 87, Riesinger discloses the invention of 70 but does not teach a heating element coupled to the drape; a power supply electrically coupled to the heating element; and a control circuit coupled to the power supply.  Freguson discloses a heating system suitable for use with wound dressings (it is well understood in the art of vacuum-assisted wound drainage that removal of fluids causes a cooling of the wound and surrounding tissues, which may be detrimental to the patient, see [0012]), wherein the heating system comprises an electrical heating element, a power source, and a control circuit ([0019]).  It would have been obvious to one skilled in the art at the time of invention to modify Riesinger with Ferguson to improve comfort and health of the patient.
Re Claim 87, Riesinger discloses the invention of 70 but does not teach an external heater configured to transmit heat to the drape.  Freguson discloses a heating system suitable for use with wound dressings, wherein the heating system comprises an electrical heating element ([0019]).  While Ferguson does not explicitly disclose that the heating element is “external,” it was disclosed that the heating system needs to be protected from bodily fluids from the wound, such as by a vapor permeable layer, so as to not induce harmful responses ([0043]).  Thus one skilled in the art would have reason to place it external to the dressing, separated from the wound by the vapor permeable drape, so as to generate heat that promotes wound healing without being contacted by bodily fluids.  It would have been obvious to one skilled in the art at the time of invention to modify Riesinger with Ferguson to improve comfort and health of the patient.
Allowable Subject Matter
Claims 92-93 are allowed.
Claims 74, 83, 86, 88-89, and 91 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowable subject matter in Claims 74, 83, 86, 88-89, & 91  have been indicated in Non-Final Rejection mailed on 11/21/2021.
Independent Claims 92 and 93 contain, inter alia, the allowable subject matter of previous Claims 76 & 82, respectively, and are therefore allowable.  See reasons indicated in Non-Final Rejection of 11/21/2021 and in Final Rejection mailed on 3/3/2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S SU/            Primary Examiner, Art Unit 3781
4 August 2022